Filed 4/6/21 P. v. Scott CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079487
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19901072)
                    v.

    MCKINNLEY SCOTT,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Kristi Culver
Kapetan, Judge.
         Erin J. Radekin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Peña, J. and Snauffer, J.
       Appointed counsel for defendant McKinnley Scott asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                    BACKGROUND
       In May 2018, defendant lived in a two-bedroom apartment with the victim and
members of their blended family, including six children and a grandchild. Defendant
always carried a handgun that he acquired in November 2017. The victim had also seen
defendant with a box of ammunition. On May 15, 2018, when defendant and the victim
got into an argument, defendant brandished the gun and said he was going to shoot her if
she did not do as he said. The next morning, the victim left the apartment with all the
children and walked to the police station. Shortly thereafter, police arrested defendant
and found what appeared to be a live bullet in his pocket. At trial, defendant admitted
having suffered a prior felony conviction.
       On May 13, 2019, a jury found defendant guilty of criminal threats (Pen. Code,
§ 422;1 count 4), possession of a firearm by a felon (§ 29800, subd. (a)(1); count 5), and
possession of ammunition by a prohibited person (§ 30305, subd. (a)(1); count 6). The
jury also found true the allegation that defendant personally used a firearm in the
commission of count 4 (§ 12022.5, subd. (a)).
       On June 11, 2019, the trial court sentenced defendant to four years four months in
prison: 16 months on count 4, plus a three-year firearm enhancement, and concurrent
16-month terms on both counts 5 and 6.
       On June 12, 2019, defendant filed a notice of appeal.

1      All statutory references are to the Penal Code.


                                             2.
      After reviewing the record, we find no arguable error on appeal that would result
in a disposition more favorable to defendant.
                                     DISPOSITION
      The judgment is affirmed.




                                            3.